PER CURIAM.
Counsel for the appellant [the public defender] having filed a motion to withdraw in this case together with a memorandum brief, which motion was granted on May 1, 1968 with the appellant being granted thirty days within which to file such brief if he should so desire in addition to that filed by the public defender and, the time now having elapsed, the court has reviewed the record and the memorandum brief in the file, pursuant to the provisions of Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 and, finding no merit to the appeal, the judgment, conviction, and sentence be and the same is hereby affirmed.
Affirmed.